Citation Nr: 1328962	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  07-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals, brain surgery, to include headaches.  

2.  Entitlement to an initial rating for residual scarring of the head and face, post brain surgery, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims file.  

The Board remanded the instant case in November 2010 and November 2012 for further development.  

By rating decision of February 2013, service connection for residuals, scarring from bifrontal and bitemporal crainectomy (claimed as scars of the face and head) was granted, and a 10 percent rating, was awarded, effective August 2005.  The Veteran, through his representative, filed an appropriate notice of disagreement (NOD) in July 2013.  However, no statement of the case (SOC) regarding this matter has been furnished to the Veteran.  As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he warrants service connection for residuals, brain surgery to include headaches.  He also maintains that his service-connected scarring of the face and head is more severe than the current evaluation reflects.  

At the outset, the Veteran argues that VA failed in its duty to assist with regard to his claim for residuals, brain surgery to include headaches.  He underwent a VA neurology examination in April 2013.  During the examination, the examiner stated that it was less likely as not that the Veteran's claimed headaches were caused by the Veteran's service-connected seizure disorder.  The Veteran told the examiner that none of his physicians told him that his headaches were related to his seizure disorder.  The Veteran also told the examiner that his seizures caused him to worry and the additional stress of having seizures caused the headaches.  The examiner stated that since he was not a psychiatrist, he recommended that the Veteran be evaluated by a psychiatrist to exclude this possibility.  

First, it is important to note that the Veteran continues to see a seizure specialist at Rush Hospital and was last seen by this specialist in January 2013.  His records from this physician should be obtained and associated with the claims folder.  Secondly, the April 2013 VA neurologist indicated that the Veteran's headaches were not caused by his service-connected seizure disability.  However, the examiner did not address whether the nonservice-connected headaches were aggravated by the service-connected seizure disability.  If so, this also would be a basis for secondary service connection.  Further, the AMC/RO did not have the Veteran evaluated by a psychiatrist, as was recommended by the VA neurologist, to determine whether the Veteran's service-connected depression (which was caused by his seizure disorder), caused or aggravated his claimed headache disorder.  This should be determined prior to final determination in the case.  

Finally, in February 2013, service connection for residuals, scarring from bifrontal and bitemporal crainectomy (claimed as scars of the face and head) was granted, and a 10 percent rating, was awarded, effective August 2005.  The Veteran, through his representative, filed an appropriate NOD in July 2013.  As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  After obtaining an appropriate release of information form from the Veteran, the RO/AMC should seek to obtain the Veteran's medical records from Dr. S., at Rush Hospital, Chicago, Illinois, for his treatment of the Veteran for his seizure disorder.  When received, these records should be associated with the claims folder.  If those records cannot be located, the RO/AMC should document the record regarding the attempts made to obtain those records and the unavailability of the records after the attempts.  

3.  Following the completion of above, the RO/AMC should contact the VA neurologist that conducted the  April 2013 VA neurology examination and ask him to provide an addendum to his April 2013 examination.  If he is not available, another VA examination should be performed.  After a review of the record to include the neurology records from Dr. S., Rush Hospital, he should provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches have been aggravated by his service-connected seizure disorder.  It should be noted that the Veteran claims daily headaches.  If it is determined that aggravation beyond the natural progression of the headaches exist, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4.  The Veteran should be provided a VA psychiatric examination to determine the etiology of the Veteran's claimed headache disorder.  All indicated studies should be performed.  The examiner should provide an opinion whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed headache disorder is due to or aggravated by his service-connected depression.  It should be noted that the Veteran claims daily headaches.  If it is determined that aggravation beyond the natural progress of the headache disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

5.  In regard to the issue of entitlement for an initial increased rating for scarring of the face and head, the Veteran and his representative MUST be furnished a SOC that addresses all pertinent evidence, laws and regulations relevant to this claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.  

6.  Following completion of the above, the claims should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


